Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

 Response to Amendment
The amendment filed 4/19/2021 has been entered.  Claims 1-20 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1. 10, 19, and 20 to similarly recite “moving, by the one or more processors, and in response to a user input, one or more of the annotation points to define a road lane annotation and create annotated point cloud data”.  Applicant argues on pages 8-10 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Tamersoy is now modified with Westmacot to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Westmacot et al. (US PGPUB 20210049780) and in further view of Nguyen et al. (NPL “Annotation of human gesture using 3d skeleton controls”).
As per claim 1, Tamersoy discloses a method (Tamersoy, abstract and [0036]) comprising:
causing, by one or more processors, display of at least one frame of multiple frames of point cloud data (Tamersoy, [0055] and [0058], where the model is displayed after a fit to a particular person);
labeling, by the one or more processors, points in the at least one frame of the point cloud data with a plurality of annotation points, the plurality of annotation points corresponding to points on a human body (Tamersoy, Figs. 2A-3C, [0030], [0036], and [0039], where landmarks (joints) are detected in the 3D point cloud);
outputting, by the one or more processors, the annotated point cloud data (Tamersoy, Fig. 6 and [0076]-[0077], where the body model, after joints in the point cloud model are located and fit to the model is transmitted or stored to memory; fitting the point cloud to a model maps to annotating the point cloud (or the data that the point cloud was converted to)).
Tamersoy doesn’t disclose displaying a plurality of annotation points and allowing the user to select one for annotation, nor display frames sequentially for annotation.  However Westmacot discloses moving, by the one or more processors, and in response to a user input, one or more of the annotation points to define a road lane annotation and create annotated point cloud data (Westmacot, Fig. 17, [0045], and [0245], where the images received are point cloud images; and Fig. 28 and [0213]-[0215], where the user can view existing road lane annotations and move them if needed); and
causing, by the one or more processors, sequential display of the multiple frames of the point cloud data, wherein the sequential display may be forward or reverse (Westmacot, [0216], where the annotator can skip forward and backward in the frame sequence to verify that the labels in those frames are correct as well).
Tamersoy teaches locating joints on a point cloud representation of a body of a user and deforming a mesh template to fit that point cloud and Westmacot teaches allowing a user to correct annotation marks on a road surface on point clouds and skip forward or backwards in the video.  Tamersoy contains a “base” process of locating joints on a point cloud representation of a body of a user and deforming a mesh template to fit that point cloud.  Westmacot contains a “comparable” process of allowing a user to correct annotation marks on a road surface on point clouds and skip forward or backwards in the video that has been improved in the same way as 
Tamersoy in view of Westmacot discloses labelling of human joints and poses in point cloud data and, in addition, modification of lane markings in automatically-annotated road lane data, and the ability to step forwards or backwards in video while performing the annotation.  Tamersoy in view of Westmacot don’t specifically disclose modification of annotation data for human pose data.  However Nguyen discloses a method of annotation of human poses wherein the user can move one joint, and connected joints move correspondingly (Nguyen, abstract and Section2, subsection “Controlling the skeleton”, where, with “forward kinematics (FK), only a single joint is moved in order to position a joint (annotation point) on the skeleton). 
Tamersoy in view of Westmacot teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Nguyen teaches a graphical user interface for moving a selection of a single or multiple annotation points.  Tamersoy in view of Westmacot contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Nguyen contains a “comparable” process of a graphical user interface for moving a selection of a single or multiple annotation points that has been improved in the same way as the claimed invention.  Nguyen’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy in view of Westmacot and the results would have been predictable and resulted in order to make 3D posing of human body data easier (Nguyen, Section 2, subsection “Controlling the skeleton”). Furthermore, both Tamersoy in view of Westmacot and 

As per claim 3, claim 1 is incorporated and Tamersoy in view of Westmacot doesn’t disclose but Nguyen discloses wherein moving, by the one or more processors, and in response to the user input, one or more of the annotation points to define the human pose and create annotated point cloud data comprises:   receiving, by the one or more processors,  a selection of a single annotation point of the plurality of annotation points (Nguyen, Section 2, subsection “Controlling the skeleton”, where, with “forward kinematics (FK), only a single joint is moved in order to position a joint (annotation point) on the skeleton);
moving, by the one or more processors, and in response to the user input, only the single annotation point to define a portion of the human pose (Nguyen, Section 2, subsection “Controlling the skeleton”, where, when the user moves the joint, the user changes the skeleton’s pose by moving the single joint).
See claim 1 rejection for reason to combine.

As per claim 4, claim 1 is incorporated and Tamersoy in view of Westmacot doesn’t disclose but Nguyen discloses wherein moving, in response to the user input, one or more of the annotation points to define the human pose and create annotated point cloud data comprises:  receiving a selection of two or more annotation points of the plurality of annotation points (Nguyen, Section 2, subsection “Controlling the skeleton”, where, with “inverse kinematics (IK), the user can position an “end effector” (such as a hand or wrist) to move the entire arm where the other joints are resolved automatically);
moving, in response to the user input, only the two or more annotation points to define a portion of the human pose (Nguyen, Section 2, subsection “Controlling the skeleton”, where, when the user moves the joint, the user changes the skeleton’s pose by moving the “end effector”).
See claim 1 rejection for reason to combine.

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Tamersoy at [0051]-[0053]), thus they are rejected on similar grounds.

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 13, the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 except for the apparatus, which is disclosed by Tamersoy in the abstract, thus they are rejected on similar grounds.

As per claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium, which is disclosed by Tamersoy at [0008]), thus they are rejected on similar grounds.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Westmacot et al. (US PGPUB 20210049780) and in .
As per claim 2, claim 1 is incorporated and Tamersoy in view of Westmacot and Nguyen discloses determining the position of landmarks (joints) directly on point cloud data (Tamersoy, [0036]).
Tamersoy in view of Westmacot and Nguyen doesn’t disclose but Nycz discloses wherein labeling, by the one or more processors, points in the image data with the plurality of annotation points comprises:  estimating, by the one or more processors, a position of a potential human pose in the image data (Nycz, Fig. 5, #514 and [0019]); and 
labeling, by the one or more processors,  the annotation points to correspond with the estimated position of the potential human pose (Nycz, Fig. 5, #520]-[524]).
Tamersoy in view of Westmacot and Nguyen teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Nycz discloses teaches proposing annotations to an image of a spinal column and allowing the user to accept or input a new annotation location.  Tamersoy in view of Westmacot and Nguyen contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Nycz contains a “comparable” process of proposing annotations to an image of a spinal column and allowing the user to accept or input a new annotation location that has been improved in the same way as the claimed invention.  Nycz’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy in view of Westmacot and Nguyen and the results would have been predictable and resulted in a system that enables surgeons to more efficiently view and annotate images of the spine (Nycz, [0003]-[0004]). Furthermore, both Tamersoy in view of Westmacot and Nguyen and Nycz use and disclose similar system functionality (i.e. manipulation of representations of skeletonized of human bodies which are also in a related field of endeavor) so that the 

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds. 

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Westmacot et al. (US PGPUB 20210049780) and in further view of Nguyen et al. (NPL “Annotation of human gesture using 3d skeleton controls”) as applied to claim 1 above, and in further view of Simon et al. (NPL “Hand keypoint detection in single images using multiview bootstrapping”).
As per claim 5, claim 1 is incorporated and Tamersoy doesn’t disclose but Westmacot discloses displaying an image that corresponds to the at least one frame of the point cloud data at the same time as displaying the point cloud data (Westmacot, Fig. 13 and [0223], and [0245]).
Tamersoy in view of Westmacot and Nguyen doesn’t disclose but Simon discloses cropping, by the one or more processors, the point cloud data around a region of a potential human pose in the point cloud data (Simon, Figure 3 and Section “Hand Bounding Box Detection”, where a bounding box around the hand is determined); and
causing, by the one or more processors, display of the cropped region (Simon, Figure 3).
Tamersoy in view of Westmacot and Nguyen teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Simon teaches displaying a hand in multiple view perspectives.  Tamersoy in view of Westmacot and Nguyen contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Simon 

As per claim 6, claim 5 is incorporated and Tamersoy in view of Westmacot and Nguyen doesn’t disclose but Simon discloses causing, by the one or more processors, display of the cropped region at a plurality of perspectives (Simon, Figure 3, where the hand is displayed from a plurality of perspectives).
See claim 5 rejection for reason to combine.

As per claim 14, the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Westmacot et al. (US PGPUB 20210049780) and in further view of Nguyen et al. (NPL “Annotation of human gesture using 3d skeleton controls”) as .
As per claim 7, Tamersoy in view of Westmacot and Nguyen discloses wherein the plurality of annotation points includes annotation points corresponding to a top of a head, a center of a neck, a right hip, a left hip, a right shoulder, a right elbow, a right hand, a right knee, a right foot, a left shoulder, a left elbow, a left hand, a left knee, and a left foot (Tamersoy, Figs. 2A-3C and [0030], where the body parts connect to each other in a “tree-like” fashion; the figures show all the above-listed body parts.), and 
wherein groups of the annotation points correspond to limbs of a person (Tamersoy, Figs. 2A-3C).
Tamersoy in view of Westmacot and Nguyen doesn’t disclose but Yuan discloses wherein groups of the annotation points correspond to fingers of a person (Yuan, Figure 6), the method further comprising:
causing, by the one or more processors, display of lines between the annotation points to define the limbs, including displaying different limbs using different colors (Yuan, Fig. 6 and Sections 4 and 4.2, where all the joints and the length of each finger are displayed in different colors).
The prior art, as embodied in the teachings of Tamersoy in view of Westmacot and Nguyen and Yuan, contains a method which differs from the claimed method by the substitution of some component with other components.  Specifically, Tamersoy in view of Westmacot and Nguyen teaches labelling annotation points annotating joints of peoples’ limbs in a training dataset of human pose data and correcting them with some human intervention while Yuan teaches the substituted step of displaying hand joint annotations, where each finger and all its joints are annotated in different colors and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Tamersoy in view of Westmacot and Nguyen’s step 

As per claim 16, the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Westmacot et al. (US PGPUB 20210049780) and in further view of Nguyen et al. (NPL “Annotation of human gesture using 3d skeleton controls”) as applied to claim 1 above, and in further view of Nycz (US PGPUB 20070174769) and in further view of Köhler et al. (NPL “Early detection of the pedestrian's intention to cross the street”).
As per claim 8, claim 1 is incorporated and Tamersoy in view of Westmacot and Nguyen doesn’t disclose but Kohler discloses adding, by the one or more processors, an action label for each of the multiple frames of the point cloud data and to the human pose (Köhler, abstract and III, Method, where the motion descriptors map to action labels).
Tamersoy in view of Westmacot and Nguyen teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Köhler teaches early detection of a pedestrian’s intention to cross a street.  Tamersoy in view of Westmacot and Nguyen contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Köhler contains a “comparable” process of early detection of a pedestrian’s intention to cross a street that has been improved in the same way as the claimed invention.  Köhler’s known 

As per claim 9, claim 1 is incorporated and Tamersoy in view of Westmacot and Nguyen doesn’t disclose but Kohler discloses training, by the one or more processors, a neural network with the annotated point cloud data (Köhler, abstract and III, Method, where the motion descriptors map to action labels), 
wherein the neural network is configured to estimate a pose of a person from LiDAR point cloud data (Köhler, Section III, where the pedestrian data can come from LIDAR).
See claim 8 rejection for reason to combine.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619